OFFICE OF THE ATTORNEY GENERAL . STATE OF TEXAS

    JOHN     CORNYN




                                                 January 28,2002




Mr. Robert L. Maxwell, Administrator                       Opinion No. JC-0453
Texas State Board of Plumbing Examiners
929 East 41 st Street                                      Re: Plumbing codes applicable to residential
Austin, Texas 78765                                        construction, and related questions (RQ-0406-JC)



Dear Mr. Maxwell:

          You have asked this office several questions concerning three separate bills passed by the
Seventy-seventh     Texas Legislature regarding the regulation of plumbing.        These questions are
premised on the supposition that the bills in question, Senate Bill 365, House Bill 1505, and House
Bill 217, conflict irreconcilably.’ However, we are charged to harmonize statutes if doing so is at
all possible. “Where possible, [courts are] required to interpret statutory language in a manner that
harmonizes and gives effect to all relevant laws.” Southwestern Bell Tel. Co. v. Pub. Util. Comm ‘n,
31 S.W.3d 631, 637 (Tex. App.-Austin 2000, pet. granted). This is particularly the case with
statutes such as these, which deal with the same general subject and were enacted in the same
legislative session. We believe that in this case the conflicts to which you call our attention between
Senate Bill 365 and House Bill 217 can in fact be reconciled in light of the specific evidence
available on the intent of the legislature, and that House Bill 1505 and House Bill 2 17 can effectively
be harmonized.

         Your first question concerns an apparent conflict between Senate Bill 365, which adopts the
International Residential Code as the state’s uniform residential building code for municipalities, and
House Bill 217, which revises the list of plumbing codes that the Board of Plumbing Examiners is
required to adopt. To fully understand the bills’ relation to the adoption of residential plumbing
codes, we must begin by examining section 5B of the Plumbing License Law, article 6243-101 of
the Revised Civil Statutes, as it was worded prior to the adoption of the bills about which you ask.




          ‘See Act of May 2, 2001, 77th Leg., R.S., ch. 120, 0 1, 2001 Tex. Sess. Law Serv. 225 (Senate Bill 365)
(~~~~~~~~~~TEX.LOC.GOV’TCODEA~.         §$214.211-.214(VernonSupp.        2002));Act ofMay 17,2001,77thLeg.,R.S.,
ch. 504, 2001 Tex. Sess. Law Serv. 898 (House Bill 1505) (codified at TEX. REV. CIV. STAT. ANN. art. 6243-101
(Vernon Supp. 2002)); Act of May 24,2001,77th    Leg., R.S., ch. 79 1,200l Tex. Sess. Law Serv. 1445 (House Bill 2 17)
(codified at TEX. REV. CIV. STAT. ANN. art. 6243-101 (Vernon Supp. 2002)).
Mr. Robert L. Maxwell     - Page 2                (JC-0453)




See Act of Apr. 29, 1993,73d Leg., R.S., ch. 100, 8 5B, 1993 Tex. Gen. Laws 189 (former article
6243-101, 6 5B of the Revised Civil Statutes).

         Prior to its amendment by House Bill 217, section 5B required the State Board of Plumbing
Examiners (the “Board”) to adopt three plumbing codes; a municipality or owner of a public water
system could adopt substantially similar standards. Subsection (a) required the Board to adopt the
Southern Standard Plumbing Code, the Uniform Plumbing Code, and the National Standard
Plumbing Code. See id. 5 5B(a), 1993 Tex. Gen. Laws 189. Subsection (b) provided that “a
municipality or an owner of a public water system may adopt standards that do not substantially vary
with rules or laws of this state.” Id. 8 5B(b), 1993 Tex. Gen. Laws 189. In construing this provision,
this office concluded that the plumbing codes adopted by the Board under section 5B are applicable
statewide, and that while cities are not required to adopt the named codes in section 5B, they have
“no authority to adopt plumbing standards that materially differ from the state standards.” Tex.
Att’y Gen. Op. No. JC-0012 (1999) at 1,3.

        House Bill 2 17 amended section 5B of the Plumbing License Law to provide:

                (a) To protect the health and safety of the citizens of this state, the
                Board shall adopt the following plumbing codes, as those codes
                existed on May 3 1,200l:

                        (1) the Uniform Plumbing Code, as published by the
                        International   Association  of Plumbing      and
                        Mechanical Officials; and

                        (2) the International Plumbing Code, as published by
                        the International Code Council.

TEX. RJW. CIV.STAT.ANN. art. 6243-101, § 5B (Vernon Supp. 2002) (as amended by Act of May
24,2001,77th   Leg., R.S., ch. 791,§ 3,200l Tex. Sess. Law Serv. 1445, 1446-47). House Bill 2 17
also amended the language of subsection (b) of section 5B regarding the authority of a municipality
or water system to adopt a code, moving it to subsection (d):

                       In adopting plumbing codes and standards for the proper
               design, installation, and maintenance of a plumbing system under this
               section, a municipality or an owner of a public water system may
               amend any provisions of the codes and standards to conform to local
               concerns that do not substantially vary with rules or laws of this state.

Id. art. 6243-101, 5 5B(d).
Mr. Robert L. Maxwell        - Page 3                   (JC-0453)




         In setting out your first question, you mention that another bill passed by the Seventy-seventh
Legislature, House Bill 1505, also amended subsection (b) to read as follows:

                           In adopting a plumbing     code for the proper design,
                 installation, and maintenance of a plumbing system, a municipality
                 or an owner of a public water system may adopt a code that does not
                 substantially vary with rules or laws of this state.

TEX.REV. CIV.STAT. ANN. art. 6243-101,s 5B(b) (Vernon Supp. 2002) (as amended by Act of May
 17,2001,77th Leg., R.S., ch. 504, 8 6,200l Tex. Sess. Law Serv. 898,901). House Bill 1505 did
not amend section 5B(a). See Act of May 17,2001,77th         Leg., R.S., ch. 504, 8 6,200l Tex. Sess.
Law Serv. 898, 901. As the thrust of your first question goes to the relationship between the
Plumbing License Law’s list of codes in section 5B(a) and the adoption of a uniform residential
building code by Senate Bill 365, we do not address the relationship between the two house bills’
amendments to section 5B(b). We note, however, that the two amendments to section 5B(b) of the
Plumbing License Law should be harmonized if possible; to the extent the two bills are
irreconcilable, House Bill 2 17, the later enacted provision, prevails.* See TEX. GOV’T CODE ANN.
6 312.014(b) (V emon 1998) (“If amendments to the same statute are enacted at the same session of
the legislature, one amendment without reference to another, the amendments shall be harmonized,
if possible, so that effect may be given to each. If the amendments are irreconcilable, the latest in
date of enactment prevails.“).

        Senate Bill 365, the other legislation at issue in your first question, does not expressly amend
section 5B of the Plumbing License Law. Rather, it added an entirely new subchapter, subchapter
G, to chapter 2 14 of the Local Government Code to provide for a uniform residential building code:

                 (a) To protect the public health, safety, and welfare, the International
                 Residential Code, as it existed on May 1, 2001, is adopted as a
                 municipal residential building code in this state.

                 (b) The International Residential Code applies to all construction,
                 alteration, remodeling,       enlargement and repair of residential
                 structures in a municipality.

                 (c) A municipality      may establish procedures:

                          (1) to adopt local amendments          to the International
                          Residential Code; and




          *House Bill 1505 was enacted on May 17,2001, see S.J. OF TEX., 77th Leg., R.S. 2348 (2001) (passed Senate
on third reading), and House Bill 217 was enacted on May 24, 2001, see H.J. OF TEX., 77th Leg., R.S. 3465 (2001)
(House concurs in Senate amendments).    See TEX. GOV’TCODEANN. $312.014(d) (Vernon 1998) (“In this section, the
date of enactment is the date on which the last legislative vote is taken on the bill enacting the statute.“).
Mr. Robert L. Maxwell        - Page 4                  (JC-0453)




                          (2) for the administration and enforcement            of the
                          International Residential Code.



TEX.Lot. GOV’T CODE ANN. 0 214.212(a)-(c) (Vernon Supp. 2002).

         Significantly, Senate Bill 365 requires municipalities to adopt the International Residential
Code. It imposes a mandatory uniform residential building code, as opposed to merely providing
an optional code that cities may but are not required to adopt. In the bill itself, the legislature
mandated that “[mlunicipalities      shall, before January 1, 2002, establish rules and take other
necessary actions to implement Subchapter G, Chapter 2 14, Local Government Code, as added by
this Act.” Act of May 2,2001,77th Leg., R.S., ch. 120,§ 3(b), 2001 Tex. Sess. Law Serv. 225,227.
Furthermore, the legislative history of Senate Bill 365 makes clear that the legislature intended to
adopt a mandatory residential building code across the state. According to the bill analysis prepared
by the Senate Research Center:

                 Currently, Texas cities are authorized to adopt building codes
                 regulating construction within their jurisdiction, but the different
                 building codes can cause confusion and delay throughout the
                 construction process.    S.B. 365 provides for the adoption of the
                 International Residential Code as the uniform residential building
                 code in Texas.

SENATERESEARCHCENTER,BILLANALYSIS,                Tex. S.B. 365,77th Leg., R.S. (2001) (emphasis added).



        You suggest that there is an irreconcilable conflict between these two provisions because
House Bill 217 provides for the adoption by the Board of two plumbing codes, the International
Plumbing Code and the Uniform Plumbing Code, either of which municipalities may choose to
adopt with amendments for local concerns, while Senate Bill 365 requires municipalities to adopt
a single residential code, the International Residential Code, whose provisions with respect to
plumbing are said to be similar to the International Plumbing Code.3

         The International Residential Code to which Senate Bill 365 refers is promulgated by the
International Code Council. See TEX. Lot. GOV’T CODE ANN. 8 214.211 (Vernon Supp. 2002)
(defining International Residential Code); see also www.bocai.org (International Residential Code
Table of Contents). We note that the International Plumbing Code now listed in section 5B of the
Plumbing License Law is also published by the International Code Council. See TEX.REV. CIV.
STAT.ANN. art. 6243-lOl, § 5B(a)(2) (Vernon Supp. 2002) (as amended by Act of May 24,2001,
77th Leg., RX, ch. 791,§ 3,200l Tex. Sess. Law Serv. 1445,1446-47). The relationship between



         3See Letter from Robert L. Maxwell, Administrator, Texas State Board of Plumbing     Examiners, toSusan
Denmon Gusky, Chair, Opinion Committee, Office of the Attorney General, at 4 (July 20,200l)   (on file with Opinion
Committee) [hereinafter Request Letter].
Mr. Robert L. Maxwell          - Page 5                     (JC-0453)




the two codes with respect to residential plumbing is not entirely clear to us, however. See, e.g.,
Request Letter, note 3, at 4 (“The International Plumbing Code applies to all plumbing applications,
including commercial and industrial.        Additionally, the International Plumbing Code contains
language that requires the use of the International Residential Code for one and two-family
dwellings.“).4 As it would require a factual inquiry beyond the scope of an attorney general opinion,5
we do not resolve the relationship between the two codes here.

         You argue that the apparent conflict between House Bill 217 and Senate Bill 365 must be
resolved by reference to section 3 11.025 of the Government Code, which provides that “if statutes
enacted at the same or different sessions of the legislature are irreconcilable, the statute latest in date
of enactment prevails.”      TEX. GOV’T CODE ANN. 6 311.025(a) (Vernon 1998); see also id. fj
3 12.014(a) (analogous rule for construction of civil statutes). Section 3 11.025’s “latest in time” rule
of statutory construction is a rule of last resort. See Henderson v. State, 758 S.W.2d 694,695 (Tex.
App.-Austin     1988, no writ) (“In construing acts passed at the same legislative session, the whole
must be construed as one act and to make a latter provision repeal a former, there must be an express
repeal or an irreconcilable repugnancy between them; only then will the latter act control.“); see also
TEX.GOV’TCODEANN.          §§ 311.021(a)(p resumption that entire statute is intended to be effective),
.026(a) (expressing preference where provisions conflict for giving effect to both). “Where possible,
[courts are] required to interpret statutory language in a manner that harmonizes and gives effect to
all relevant laws.” Southwestern Bell v. P. U. C., 3 1 S.W.3d 63 1,637 (Tex. App.-Austin 2000, pet.
filed). Thus, we must first attempt to harmonize the two provisions under other rules of statutory
construction.    Although the two provisions are difficult to reconcile on their face, we are ultimately
persuaded that these provisions can be harmonized in light of the legislative history.

         The International Residential Code does not govern the construction of all types ofbuildings.
Rather it is, as its name implies, concerned solely with residential housing. Indeed, as you note,
Senate Bill 365 defines the code as the “International Residential Code for One and Two-Family
Dwellings promulgated by the International Code Council.” TEX. LOC. GOV’T CODE ANN. 8
2 14.2 11(l) (Vernon Supp. 2002). Further, the statute defines “residential” as meaning “having the
character of a detached one-family or two-family dwelling or a multiple single-family dwelling that
is not more than three stories high.” Id. 8 214.21 l(3). It is only this specific class of dwelling-
houses to which the International Residential Code necessarily applies. Accordingly, Senate Bill
365 and House Bill 217 could be harmonized by holding that political subdivisions may choose
either the International Plumbing Code or the Uniform Plumbing Code as their general plumbing



         4See Letter from Paul K. Heilstedt, PE, International Code Council, Inc., to Susan Denmon Gusky, Chair,
Opinion Committee, Office of the Attorney General (Aug. 23,200l) (the International Residential Code’s requirements
for plumbing “substantially     conform to the codes adopted by the Board”); Brief from Michael R. Crowe, Hilgers &
Watkins, P.C., to Susan Denmon Gusky, Chair, Opinion Committee, Office of the Attorney General, at 4 (Sept. 17,
2001) (“the International Plumbing Code . . . adopts the International Residential Code sections on plumbing as they
apply to residential construction”) (all documents on f-ile with Opinion Committee).

          ‘See, e.g., Tex. Att’y Gen. Op. Nos. JC-0020 (1999) at 2 (stating that investigation and resolution of fact
questions cannot be done in opinion process); M- 187 (1968) at 3 (“[Tlhis office is without authority to make . . . factual
determinations.“);   O-29 11 (1940) at 2 (“[Tlhis . . . presents a fact question which we are unable to answer.“).
Mr. Robert L. Maxwell       - Page 6                  (JC-0453)




regulations, while plumbing for residential housing, like all other aspects of residential housing, is
governed by the International Residential Code. See TEX. GOV’T CODE ANN. 6 3 11.026(a) (Vernon
1998) (“If a general provision conflicts with a special or local provision, the provisions shall be
construed, if possible, so that effect is given to both.“); State v. Kinkle, 902 S.W.2d 187, 189 (Tex.
App.-Houston    [ 14th Dist.] 1995) (noting that Government Code section 3 11.026 incorporates the
common-law doctrine of in pari materia).

         We note that it might, on the other hand, be argued that House Bill 217 is the more specific
provision because section 5B of the Plumbing License Law, which House Bill 217 amends, is
specific to plumbing standards, whereas the new Local Government Code subchapter enacted by
Senate Bill 365 is not specific to a particular trade but rather covers all aspects of residential
construction, repair, and remodeling.      Compare TEX. REV. CIV. STAT. ANN. art. 6243.101, tj 5B
(Vernon Supp. 2002) (House Bill 2 17), with TEX. LOC. GOV’T CODE ANN. 5 8 2 14.2 l l -.2 12 (Vernon
Supp. 2002) (Senate Bill 365). Under this analysis, the two bills could be harmonized by applying
the Plumbing License Law provisions on plumbing codes to all plumbing, both residential and
nonresidential,   and by applying Senate Bill 365’s uniform residential building code to all other
aspects of residential construction, repair, and remodeling governed by the International Residential
Code.

         It might be suggested that, given that the bills may be harmonized in either of two       ways with
radically different results, it is necessary to prefer House Bill 2 17 as the later enactment.6     However,
such an argument fails to take account of the fact that, on the sole occasion on which the         legislature
considered the possibility of a clash between these enactments, it indicated that it did           not intend
House Bill 2 17 to prevail. See infra, Hearings on House Bills I96 and 217 and Senate              Bill 365.

        House Bill 217 was considered, along with a related bill, House Bill 196, by the Senate
Committee on Business and Commerce on May 8,200l. In the course of discussing these two bills,
Senator David Sibley explained amendments to each. Speaking of the amendments to House Bill
196, Senator Sibley said:

                         This amendment removes the language which would have had
                this act control over any other act adopted by the Seventy-seventh
                legislature relating to the adoption or implementation     of uniform
                residential building codes. Members, Senator Armbrister passed a
                bill out and if we don’t strike this, then it would have the effect of
                affecting his bill, and he didn’t like it.

Hearings on Tex. H.B. 196 Before the Senate Comm. on Business & Commerce, 77th Leg., R.S.
(May 8,200l) (Although the colloquy does not directly reference Senate Bill 365, Senate Bill 365
appears to be the only bill of the Seventy-seventh legislature authored by Senator Armbrister that
relates to uniform residential building codes.).    Senator Sibley then moved adoption of this




        6House Bill 217 was enacted on May 24,200l;   Senate Bill 365 was enacted on May 2,200l.
Mr. Robert L. Maxwell           - Page 7          (JC-0453)




amendment, and it was adopted without objection.           Laying out House Bill 217 immediately
thereafter, Senator Sibley explains the first committee   amendment to it, which in his words:

                 removes language which would have this act control over any other
                 act adopted by the Seventy-seventh Legislature relating to adoption
                 and implementation . . . . It’s again, Artnbrister.

Hearings on Tex. H.B. 217 Before the Senate Comm. on Business & Commerce, 77th Leg., R.S.
(May 8,200l).  This amendment, as well, was adopted without objection.

         Thus, on the only recorded occasion on which our research indicates that the relation of these
two bills was discussed by the legislature, the action taken by the senate committee indicates that
it did not intend for House Bill 217 to prevail over Senate Bill 365. To attempt to harmonize these
bills, or to resolve an apparent conflict between them by use of the “later in time” rule, in such a way
as to allow House Bill 217 to prevail would, therefore, require us to gainsay the legislative intent.
We are obliged by both the Code Construction Act and the rules for the construction of civil statutes
not to do so. Under section 312.005 of the Government Code, we must “diligently attempt to
ascertain legislative intent.” TEX.GOV’T CODE ANN. 9 3 12.005 (Vernon 1998). We may be guided,
pursuant to section 3 11.023(3) of the Government Code, to consider the legislative history of the
statutes we construe. See id. 9 3 11.023(3).

         Moreover, Senate Bill 365 itself contains evidence that the legislature, had it wished, could
have assured that the plumbing provisions of the International Residential Code were not to be
uniformly applicable. Sections 214.2 13 and 2 14.214 of the Local Government Code specifically
substitute the provisions of the National Electrical Code for those of the International Residential
Code with respect to residential electrical construction applications. See TEX. LOC. GOV’T CODE
ANN. 55 2 14.2 13-.2 14 (Vernon Supp. 2002). Had the legislature wished to do the same with respect
to plumbing standards, it could easily have done so.

         Accordingly, in answer to your first question, the International Residential Code governs,
pursuant to Senate Bill 365, in all matters relating to “construction, alteration, remodeling,
enlargement and repair of residential structures in a municipality,”      id. 9 214.212(b) (emphasis
added), including plumbing.       As to all other structures, municipalities      and other political
subdivisions adopting plumbing codes may, pursuant to House Bill 2 17, choose to adopt either the
International Plumbing Code or the Uniform Plumbing Code. See TEX.REV. CIV.STAT.ANN. art.
6243.101,§ 5B (Vernon Supp. 2002).

        Your second and third questions concern what you believe to be a conflict between House
Bill 217 and House Bill 1505.7 You argue that House Bill 217’s amendment of section 3(a) of the
Plumbing License Law implicitly repeals a provision of section 15(a) of the law, which House Bill
1505’s amendment of section 15(a) leaves intact. We disagree with your analysis of the effect of
House Bill 2 17 on section 15(a).



        7See supra, note   1.
Mr. Robert L. Maxwell        - Page 8                      (JC-0453)




        Section 15(a) of the Plumbing Licensing Law, as amended by House Bill 1505, reads:

                           Every city in this state of more than five thousand (5,000)
                 inhabitants shall, and any city or town of this state may, by ordinance
                 or by law, prescribe rules and regulations           for the materials,
                 construction, alteration and inspection of all pipes, faucets, tanks,
                 valves, water heaters and other fixtures by and through which a
                 supply of water, gas, or sewage is used or carried. In a city or town
                 subject to this subsection, all plumbing inspections must be
                 performed by a licensed plumbing inspector. A pipe, faucet, tank,
                 valve, water heater, or other fixture may not be placed in any building
                 except in accordance with such rules and regulations. No plumbing
                 shall be done except the repairing of leaks, without a permit being
                 first issued upon such terms and conditions as such city or town shall
                 prescribe. No such ordinance, by-law, rule or regulation prescribed
                 by any city or town shall be inconsistent with this Act, or any rule or
                 regulation adopted or prescribed by the Board.

TEX. REV. CIV. STAT. ANN. art. 6243-101, $15(a) (Vernon Supp. 2002).8

        On the other hand, House Bill 217 amends section 3(a) of the Plumbing               Licensing   Law.
Prior to its amendment, section 3(a) provided in relevant part:

                 The following acts, work and conduct shall be expressly permitted
                 without license:




                         (2) Plumbing work done outside the municipal limits of any
                 organized city, town, or village in this state, or within any such city,
                 town, or village of less than five thousand (5,000) inhabitants, unless
                 required by ordinance in such city, town, or village of less than five
                 thousand (5,000) inhabitants.

Act of May 19, 1977,65th Leg., R.S., ch. 397, 8 3, 1977 Tex. Gen. Laws 1083-84, renumbered by
Act of May 24, 1999,76th Leg., R-S., ch. 404, 0 45, 1999 Tex. Gen. Laws 2523,254O. Among its
amendments of section 3(a), House Bill 2 17 excises the italicized provision concerning a “city, town,
or village of less than five thousand (5,000) inhabitants.” See Act of May 24,2001,77th Leg., R.S.,
ch. 791, 8 2,200l Tex. Sess. Law Serv. 1445, 1446. House Bill 217 does not amend section 15(a).
You suggest that the effect of House Bill 2 17’s amendment of section 3(a) is to require cities, towns,
and villages of fewer than 5,000 inhabitants, as well as those of 5,000 or more inhabitants, to adopt



        *See House Bill 1505, supra note 1, at 0 17,200l    Tex. Sess. Law Serv. 898,904.
Mr. Robert L. Maxwell     - Page 9                (JC-0453)




a plumbing code. We disagree. Certainly the amendment of section 3(a) does not by its terms
encompass such a result. Its effect, as the bill analysis states, is simply to “modifly] the plumbing
acts permitted without a license.” HousECOMM.ONBUSINESS&INDUSTRY,BILLANALYSIS,T~~.                H.B.
217,77th Leg., R.S. (2001). To reach the result suggested, this office would have to find provisions
of two pieces of legislation, House Bill 2 17 and House Bill 1505, which were passed by the same
legislative session, mutually repugnant by implication when in fact they each refer to, and amend,
quite distinct statutory provisions. As we have pointed out previously, such a method of proceeding
is contrary to our obligation to harmonize statutes whenever possible. See Southwestern Bell, 31
S.W.3d at 637.

         We therefore conclude that not every political subdivision in the state is required by the
Plumbing Licensing Law to adopt a plumbing code. But see TEX. Lot. GOV'T CODE ANN. $9
214.21 l-.214(Vemon     Supp. 2002) (Senate Bill 365). Section 15(a) oftheplumbing     Licensing Law
requires cities with populations of 5,000 or more to adopt such a code. It does not require, although
it permits, the adoption of such a code by “any city or town of this state” regardless of population.
See TEX.REV. CIV.STAT.ANN. art. 6243-101,s 15(a) (Vernon Supp. 2002); TEX.GOV’T CODE ANN.
5 311.016(l), (2) (V emon 1999) (distinction between “may” and “shall”). The amendment of
section 3(a) does not render the provision of section 15(a) a nullity.

         Finally, you ask whether every political subdivision in this state is required to contract with
a licensed plumbing inspector.       Section 5B(e) of the Plumbing Licensing Law provides that
“Plumbing installed in compliance with a code adopted under Subsection (a), (b), or (d) of this
section must be inspected by a plumbing inspector.          To perform this inspection, the political
subdivision may contract with any plumbing inspector paid directly by the political subdivision.”
TEX. REV. CIV.STAT.ANN. art. 6243-101, 0 5B(e) (Vernon Supp. 2002) (emphasis added). If,
therefore, a political subdivision has adopted such a code, inspections under it are required.
However, as we have noted above, not all municipalities are required by the plumbing license law
to adopt such a code. But see TEX.Lot. GOV'T C ODE ANN. 89 214.21 l-.214 (Vernon Supp. 2002)
(Senate Bill 365). If, in accordance with section 15(a), a city of fewer than 5,000 inhabitants chooses
to adopt a plumbing code, then section 5B(e) will require such inspections; but if it has not, section
5B(e) does not apply to it. See also Tex. Att’y Gen. Op. Nos. JC-0382 (2001) (concerning article
6243.10 1 of the Revised Civil Statutes); JC-0012 (1999) (same).
Mr. Robert L. Maxwell    - Page 10              (JC-0453)




                                     SUMMARY

                        Pursuant to Texas Local Government Code chapter 214,
               subchapter G, the International Residential Code is the uniform
               residential building code for municipalities in this state, and its
               plumbing provisions are the uniform plumbing code for residential
               construction. The Plumbing Licensing Law permits the adoption by
               the Board of Plumbing Examiners of two plumbing codes, the
               International Plumbing Code and the Uniform Plumbing Code, either
               of which municipalities    may choose to govern nonresidential
               plumbing. Cities of fewer than 5,000 inhabitants may, but are not
               required to, adopt a plumbing code pursuant to the Plumbing
               Licensing Law. Plumbing installation in a political subdivision that
               has adopted a plumbing code under that law must be inspected by a
               licensed plumbing inspector.




                                             Attorney General of Texas



HOWARD G. BALDWIN, JR.
First Assistant Attorney General

NANCY FULLER
Deputy Attorney General - General Counsel

SUSAN DENMON GUSKY
Chair, Opinion Committee

James E. Tourtelott
Assistant Attorney General, Opinion Committee